Madsen, C.J.
¶15 (dissenting) The majority holds that because the statutes under which defendant was convicted, RCW 9A.44.079 (rape of a child in the third degree) and RCW 9A.64.020(1) (incest in the first degree), do not share the same statutory intent elements, defendant Chad Cheno-weth’s convictions must necessarily fail to qualify as the “same criminal conduct” under RCW 9.94A.589(l)(a) for sentencing purposes. I disagree. For the reasons discussed below, in my view, the circumstances of this case warrant counting the six pairs of incest and child rape convictions, based on six separate incidents of sexual intercourse, as six single crimes for sentencing purposes under RCW 9.94A.589. Accordingly, I dissent.
Discussion
¶16 The majority holds that because the statutes under which Chenoweth was charged, RCW 9A.44.079 (defining third degree child rape) and RCW 9A.64.020(1) (defining first degree incest) contain different elements, and thus different “statutory criminal intent,” such distinction necessarily precludes any finding of same criminal conduct. See majority at 222-23. I disagree.3 The sentencing statute at issue here, RCW 9.94A.589(1)(a), states in pertinent part:
[W]henever a person is to be sentenced for two or more current offenses, the sentence range for each current offense shall be determined by using all other current and prior convictions as *226if they were prior convictions for the purpose of the offender score: PROVIDED, That if the court enters a finding that some or all of the current offenses encompass the same criminal conduct then those current offenses shall be counted as one crime. Sentences imposed under this subsection shall be served concurrently. . . . “Same criminal conduct,” as used in this subsection, means two or more crimes that require the same criminal intent, are committed at the same time and place, and involve the same victim.
Our cases have repeatedly held that the intent inquiry turns on objective criminal purpose. Offenses have the same criminal intent when, viewed objectively, the intent does not change from one offense to the next. State v. Dunaway, 109 Wn.2d 207, 215, 743 P.2d 1237, 749 P.2d 160 (1987). “Intent, in this context is not the particular mens rea element of the particular crime, but rather is the offender’s objective criminal purpose in committing the crime.” State v. Adame, 56 Wn. App. 803, 811, 785 P.2d 1144, review denied, 114 Wn.2d 1030 (1990); see also State v. Kloepper, 179 Wn. App. 343, 356-57, 317 P.3d 1088 (same), review denied, 180 Wn.2d 1017 (2014); State v. Davis, 174 Wn. App. 623, 642, 300 P.3d 465 (same), review denied, 178 Wn.2d 1012 (2013).4 “In determining whether multiple crimes constitute the same criminal conduct, courts consider ‘how intimately related the crimes are,’ ‘whether, between the crimes charged, there was any substantial change in the nature of the criminal objective,’ and ‘whether one crime furthered the other.’ ” State v. Rattana Keo Phuong, 174 Wn. App. 494, 546-47, 299 P.3d 37 (2013) (quoting State v. Burns, 114 Wn.2d 314, 318, 788 P.2d 531 (1990)).
*227¶17 This court thoroughly analyzed application of this statute in State v. Tili, 139 Wn.2d 107, 985 P.2d 365 (1999).5 But the majority dismisses Tili as “unhelpful” because it addressed a single crime that was repeated, whereas the current case involves two crimes. Majority at 222. But while Tili is factually different from the present case, in my view Tills discussion of how to conduct the same criminal conduct analysis is instructive here.
¶18 As Tili noted, “For multiple crimes to be treated as the ‘same criminal conduct’ at sentencing, the crimes must have (1) been committed at the same time and place; (2) involved the same victim; and (3) involved the same objective criminal intent.” 139 Wn.2d at 123 (citing State v. Palmer, 95 Wn. App. 187, 190, 975 P.2d 1038 (1999); State v. Walden, 69 Wn. App. 183, 187-88, 847 P.2d 956 (1993); former RCW 9.94A.400(1)(a) (1996)). “The absence of any one of these [three] prongs prevents a finding of same criminal conduct.” State v. Porter, 133 Wn.2d 177, 181, 942 P.2d 974 (1997); see also State v. Vike, 125 Wn.2d 407, 410, 885 P.2d 824 (1994). We review a trial court’s same criminal conduct determination for abuse of discretion or misapplication of the law. Tili, 139 Wn.2d at 122.
¶19 In Tili, the offenses at issue were three first degree rapes that occurred over a two-minute time period. The rapes involved the same victim, occurred at the same place, and were nearly simultaneous in time. The issue was whether the three acts of rape involved the same objective criminal intent. Id. at 119, 123. Observing that “[t]he relevant inquiry for the intent prong is to what extent did the criminal intent, when viewed objectively, change from one crime to the next,” the Tili court analyzed and compared two Court of Appeals decisions demonstrating how such inquiry is to be conducted. See id. at 123-24 (discussing *228State v. Grantham, 84 Wn. App. 854, 932 P.2d 657 (1997), and Walden, 69 Wn. App. 183); see also State v. Williams, 135 Wn.2d 365, 368, 957 P.2d 216 (1998) (dispositive question regarding same criminal intent prong is extent to which the criminal intent, objectively viewed, changed from one crime to the next); Vike, 125 Wn.2d at 411 (same).
¶20 The Tili court distinguished Grantham, which affirmed the trial court’s finding that two rapes were not the same criminal conduct for sentencing purposes. See 139 Wn.2d at 123-24 (discussing Grantham, 84 Wn. App. at 860-61). The evidence in Grantham showed that “the criminal episode had ended with the first rape” (forced anal intercourse) and thereafter the defendant had the “ ‘time and opportunity to pause, reflect, and either cease his criminal activity or proceed to commit a further criminal act.’ ” Id. at 123 (quoting Grantham, 84 Wn. App. at 859). After raping his victim, Grantham stood over her and threatened her; then began to argue with her and physically assaulted her in order to force her to perform oral sex. Id. at 123-24. The Tili court observed that “Grantham was able to form a new criminal intent before his second criminal act because his ‘crimes were sequential, not simultaneous or continuous.’ ” Id. at 124 (emphasis added) (quoting Grantham, 84 Wn. App. at 856-67).
¶21 The Tili court contrasted Grantham’s circumstances to the three penetrations at issue in Tili, which were “continuous, uninterrupted, and committed within a much closer time frame—approximately two minutes.” Id. Tili observed that “[t] his extremely short time frame, coupled with Tili’s unchanging pattern of conduct, objectively viewed, renders it unlikely that Tili formed an independent criminal intent between each separate penetration [/crime].” Id. (emphasis added).
¶22 The Tili court then discussed Walden, observing that the defendant there was convicted of crimes involving fellatio and attempted rape where defendant in quick succession forced a 13-year-old boy to perform oral sex on *229defendant and then attempted to anally penetrate the boy. See id.; Walden, 69 Wn. App. at 184. Tili observed, “In determining whether the two acts involved the ‘same criminal conduct’. . . the Walden court held that, ‘[w]hen viewed objectively, the criminal intent of the conduct comprising the two charges is the same: sexual intercourse. Accordingly, the two crimes . . . furthered a single criminal purpose.’ ” 139 Wn.2d at 124 (emphasis added) (first alteration in original) (quoting Walden, 69 Wn. App. at 188); see also Porter, 133 Wn.2d at 186 (remanding for resentencing where evidence indicated defendant’s intent, objectively viewed, remained the same from one drug delivery to the next because the deliveries were part of a continuing, uninterrupted sequence of conduct); see also Vike, 125 Wn.2d at 412-13 (concurrent counts involving simultaneous simple possession of more than one controlled substance encompass the same criminal conduct for sentencing purposes).
¶23 Analogizing Walden to its facts, the Tili court held that “Tili’s unchanging pattern of conduct, coupled with an extremely close time frame, strongly supports the conclusion that his criminal intent, objectively viewed, did not change from one penetration to the next.” 139 Wn.2d at 124 (emphasis added). The Tili court held that the trial court abused its discretion in failing to treat Tili’s three first degree rape convictions as one crime for sentencing purposes and remanded for resentencing. Id. at 124-25, 128.
¶24 In my view, Tili’s analysis for determining the intent prong of the same criminal conduct inquiry applies here as well. In each of the six incidents from which Chenoweth’s convictions for a pair of charges for rape and incest arose, a single act of sexual intercourse served as the basis for the corresponding incest and rape convictions. Because only a single act occurred, the corresponding incest and rape crimes necessarily occurred simultaneously and each crime was based on the same (unbroken, continuous, and unchanging) conduct. Objectively viewed, the criminal intent of the conduct comprising each pair of charges for each of *230the six incidents was the same. For each of the six criminal episodes, Chenoweth had a single criminal purpose: sexual intercourse with his daughter. Accordingly, consistent with Till, Walden, and Grantham, I would hold that each pair of charges for first degree incest and third degree child rape shared the same criminal intent, victim, time, and place, thereby constituting the same criminal conduct. See RCW 9.94A.589(1)(a) (“current offenses [that] encompass the same criminal conduct. . . shall be counted as one crime”); see also RCW 9.94A.525(5)(a)(i) (“Prior offenses which were found, under RCW 9.94A.589(1)(a), to encompass the same criminal conduct, shall be counted as one offense, the offense that yields the highest offender score.” (emphasis added)). Thus, for sentencing purposes, Chenoweth’s offender score should be based on his 6 current incest offenses and not all 12 of his convictions.
¶25 I acknowledge that applying RCW 9.94A.589(1)(a) and adjusting Chenoweth’s offender score, as described above, will still yield an offender score above 9.6 On this point, I agree with the majority. See majority at 220 n.l. Nevertheless, this court should clarify the appropriate same criminal conduct analysis for use in future cases.
¶26 Here, Chenoweth’s objective criminal purpose was to have sexual intercourse with his daughter. Objectively viewed, his criminal intent was the same for each pair of charged crimes (i.e., incest and child rape) based on each instance of sexual intercourse. A finding of same criminal conduct is warranted. See Dunaway, 109 Wn.2d at 217 (kidnapping and robbery of a single victim encompassed same criminal conduct requiring treatment as one crime for sentencing purposes); see also State v. Collicott, 118 Wn.2d *231649, 668-69, 827 P.2d 263 (1992) (reiterating that under Dun-away, “if the defendant’s criminal purpose did not change from one offense to another, then the offenses encompass the same criminal conduct”).
¶27 Contrary to the majority’s view, the presence or absence of identical statutory mens rea elements is not the linchpin of this court’s criminal intent inquiry. As this court explained in State v. Haddock, the intent inquiry “focuses on the extent to which the offender’s ‘criminal intent, as objectively viewed, changed from one crime to the next.’ ” 141 Wn.2d 103, 112-13, 3 P.3d 733 (2000) (quoting Dunaway, 109 Wn.2d at 215). “Thus, counts with identical mental elements, if committed for different purposes, would not be considered the ‘same criminal conduct.’ ” Id. In Haddock, this court held that “[defendant’s] single intent to possess stolen property motivated the conduct underlying all seven convictions!; accordingly,] his criminal intent, objectively viewed, did not change from one crime to the next” and all seven convictions counted as one point for offender score calculation purposes. Id.7
¶28 Rather than follow the clear case law applying RCW 9.94A.589, the majority, as did the courts below, relies on language in State v. Bobenhouse, 166 Wn.2d 881, 214 P.3d 907 (2009), that was unnecessary to the result in Boben-house and a misstatement of the law.
*232¶29 In Bobenhouse, the defendant challenged imposition of an exceptional minimum sentence of 60 months based on multiple convictions for first degree child rape and first degree incest based on his sexual contacts with his minor son and the sexual contacts he forced his son and minor daughter to engage in. Id. at 887. He argued that the sentencing judge’s, rather than a jury’s, finding aggravating factors to support defendant’s exceptional sentence violated Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). See Bobenhouse, 166 Wn.2d at 895.
¶30 This court rejected his Blakely challenge as well as his argument that the trial court should have treated the counts related to his daughter and the counts concerning defendant’s acts committed directly against his son as the same criminal conduct. Id. at 893. In answer to his claim of same criminal conduct, we said,
[E]ven if Bobenhouse’s current offenses were treated as the “same criminal conduct” for purposes of sentencing, his offender score is greater than 9, which would result in some current offenses going unpunished if an exceptional sentence was not imposed. Any error in not treating Bobenhouse’s crimes as the “same criminal conduct” was harmless.
Id. at 896-97. These holdings disposed of defendant’s challenge to his exceptional sentence. However, the court commented:
Bobenhouse further argues the trial court abused its discretion when it did not find that the underlying rape and incest charges (stemming from forcing the children to have sexual intercourse with each other) constituted the “same criminal conduct” for purposes of sentencing. Bobenhouse would have this court hold that first degree child rape and first degree incest involve the same criminal intent, sexual intercourse. But this argument has no merit. We have previously held that “the Legislature intended to punish incest and rape as separate offenses, even though committed by a single act.” State v. Calle, 125 Wn.2d 769, 780, 888 P.2d 155 (1995). Bobenhouse’s argument must fail in light of the precedent set by our decision in Calle.
*233Id. at 896. Based on this language, the courts below rejected Chenoweth’s argument that the incest and child rape charges in his case amounted to the same criminal conduct for sentencing purposes under RCW 9.94A.589.8
¶31 Instead of correcting the confusion caused by the quoted language, the majority embraces it. This is unwise and unwarranted. The comments in Bobenhouse about Calle, which appear without any analysis, are dicta because they were not necessary to the outcome of the Bobenhouse case. See City of Seattle v. Holifield, 170 Wn.2d 230, 244 n.13, 240 P.3d 1162 (2010) (court’s comments in an opinion that are immaterial to the outcome are dicta); State v. Halgren, 137 Wn.2d 340, 346 n.3, 971 P.2d 512 (1999) (court’s comments that do not bear on the outcome of a case are dicta); In re Pers. Restraint of Mulholland, 161 Wn.2d 322, 331, 166 P.3d 677 (2007) (declining to be influenced by dicta in judicial decision that encouraged the State’s argument); see also Noble Manor v. Pierce County, 133 Wn.2d 269, 289, 943 P.2d 1378 (1997) (Sanders, J. concurring) (dicta are not controlling precedent); State v. Potter, 68 Wn. App. 134, 150, 842 P.2d 481 (1992) (statements in a case *234that are unnecessary to decide the case constitute dicta and need not be followed).
¶32 More importantly, the language misstates this court’s prior decision in Calle. Calle addressed a double jeopardy challenge.9 The language that the Bobenhouse court quoted from Calle appears in Calle’s discussion of double jeopardy, it does not relate to any same criminal conduct analysis. See 125 Wn.2d at 780.
¶33 This court has repeatedly held that the analyses appropriate for same criminal conduct and “double jeopardy are distinct.” Tili, 139 Wn.2d at 119 n.5; see also State v. French, 157 Wn.2d 593, 611, 141 P.3d 54 (2006) (“A double jeopardy violation claim is distinct from a ‘same criminal conduct’ claim and requires a separate analysis.”). As we explained in Tili:
[T]he “same criminal conduct” analysis under the Sentencing Reform Act of 1981 [, chapter 9.94A RCW], and the “unit of prosecution” analysis under double jeopardy are distinct. The “unit of prosecution” analysis is involved during the charging and trial stages, focusing on the Legislature’s intent regarding the specific statute giving rise to the charges at issue. The “same criminal conduct” analysis, on the other hand, involves the sentencing phase and focuses on (1) the defendant’s criminal objective intent, (2) whether the crime was committed at the same time and place, and (3) whether the crime involved the same victim.
139 Wn.2d at 119 n.5 (citation omitted); see also French, 157 Wn.2d at 611-12.
*235¶34 While Calle’s double jeopardy analysis is not applicable to the same criminal conduct analysis at issue here, the final disposition of the Calle case nevertheless demonstrates how Chenoweth’s case should be decided. In Calle, the trial court entered separate convictions for incest and rape of defendant’s minor stepdaughter based on the same incident of sexual intercourse. See 125 Wn.2d at 771-72. The trial court also determined that the current offenses encompassed the same criminal conduct.10 On the central issue presented—a challenge based on double jeopardy—this court held that “second degree rape and first degree incest are separate offenses, and the double jeopardy clause does not prevent convictions, and attendant penalties, for both offenses arising out of a single act of intercourse.” Id. at 782 (emphasis added).11
¶35 As to the actual sentence imposed in Calle, this court noted that “the Legislature’s validation of the concept of multiple convictions arising out of the same criminal act in [former] RCW 9.94A.400(1)(a) [(1990)],[12] which requires multiple current offenses encompassing the same criminal conduct to be counted as one crime in determining the defendant’s offender score.” Id. at 781 (emphasis added). After acknowledging the definition of “same criminal conduct” and that sentences imposed under this subsection are to be served concurrently, the Calle court opined, “[I]t seems clear that the legislative plan accepts the possibility that a *236single act may result in multiple convictions, and simply limits the consequences of such convictions .” Id. at 781-82 (emphasis added). From this discussion, it is clear that Calle supports the notion that while separate convictions for incest and rape based on the same incident of sexual intercourse do not offend the double jeopardy clause, calculation of defendant’s offender score is still subject to a separate same criminal conduct analysis under the sentencing statute (currently RCW 9.94A.589(1)(a)).
¶36 Notwithstanding Calle’s distinction between double jeopardy and same criminal conduct, the majority repeats the mistake in the Bobenhouse dicta, stating, “[Legislative history supports the ‘conclusion that the Legislature intended to punish incest and rape as separate offenses, even though committed by a single act.’ Calle, 125 Wn.2d at 780.” Majority at 224. Again, while Calle indeed so stated, the point was made in rejecting the defendant’s double jeopardy argument. See 125 Wn.2d at 780. Citing to Calle again, the majority contends, “We have held that where legislative intent is clearly indicated, that intent controls the offender score. See Calle, 125 Wn.2d at 778.” Majority at 224 (emphasis added). But Calle simply does not say that. Calle says that for purposes of assessing double jeopardy, aside from considering the “same evidence” test and the “same elements” test, Washington courts look to other “indicia of legislative intent ... to determine whether a defendant is receiving multiple punishment for the same offense.” 125 Wn.2d at 778 (emphasis added). Concerning the incest and child rape offenses at issue in Calle, such indicia included the legislative history, the placement of the offenses in different sections of the criminal code, and the different purposes served by the offenses. See id. at 779-81. The majority repeats these indicia, noted in Calle for double jeopardy purposes, claiming that they also support imposition of separate sentences in Chenoweth’s case. But that approach ignores the analysis and outcome in Calle, which held that multiple incest and child rape convictions did not offend *237double jeopardy but affirmed that the sentencing statute (former RCW 9.94A.400(1)(a) (1990), currently RCW 9.94A-.589(1)(a)) nevertheless “limits the consequences of such convictions.” Id. at 782.13
¶37 Further, this court has previously rejected the approach adopted by the majority here. In Haddock, the State similarly argued that because “the Legislature specifically intended firearms crimes to be punished more severely than other crimes,” such firearm crimes should never be counted as same criminal conduct with other contemporaneous crimes. 141 Wn.2d at 114. This court opined, ‘While the State’s premise that the Legislature and the people intend that crimes involving firearms should be more harshly punished than other crimes is more or less correct, [the State’s] conclusion from that premise is unwarranted.” Id. Noting that the legislation,14 which the State relied on to demonstrate legislative intent, did not expressly modify the same criminal conduct language of the sentencing statute, this court held that based on defendant’s “single intent to possess stolen property,” all seven of his current convictions (for possession of stolen firearms and other property) counted as one point for sentencing purposes. Id. at 112-15.
¶38 In sum, in addressing the same criminal conduct for sentencing purposes, the majority applies an erroneous statutory mens rea criteria that none of the parties advanced and perpetuates confusion in this area by relying on a misstatement in dicta in Bobenhouse, which is contrary to our prior relevant case law addressing same criminal conduct analysis.
*238¶39 For these reasons, I dissent.
Stephens, Wiggins, and Gordon McCloud, JJ., concur with Madsen, C.J.
Reconsideration denied April 25, 2016.

 While the presence of different statutory “elements” plays a limited role in the context of a double jeopardy analysis, see State v. Calle, 125 Wn.2d 769, 777-79, 888 P.2d 155 (1995), double jeopardy is not the basis of Chenoweth’s challenge here.


 Courts have also looked at whether one crime furthers the other or whether the offenses were part of a recognized plan or scheme. Dunaway, 109 Wn.2d at 215 (furtherance test); State v. Lewis, 115 Wn.2d 294, 302, 797 P.2d 1141 (1990) (same scheme or plan).


 Tili addressed former RCW 9.94A.400(1)(a) (1996), which was recodified without substantive changes in 2001 as RCW 9.94A.589(1)(a). See Laws of 2001, ch. 10, § 6 (effective July 1, 2001); State v. Mutch, 171 Wn.2d 646, 654, 254 P.3d 803 (2011).


 See RCW 9.94A.525(17) (“If the present conviction is for a sex offense,... count three points for each adult and juvenile prior sex offense conviction.’’), ,030(47)(a)(ii) (“sex offense’’ includes a violation of RCW 9A.64.020 (defining incest)), .515 (indicating RCW 9A.64.020(1) (first degree incest) has a “Seriousness Level’’ of “VI’’ for offender score calculation purposes), .510 (offender score calculation grid designating a standard range of 77-102 months for an offense with a seriousness level of VI and an offender score of 9+).


 This court has observed, citing in part to Dunaway and Adame, that “Divisions One and Three have followed this court’s precedent establishing a factors balancing approach to the ‘same criminal intent’ test.’’ State v. S.S.Y., 170 Wn.2d 322, 332 n.5, 241 P.3d 781 (2010). This court noted, however, “Despite this precedent, Division Two has adopted its own per se rule, holding, as a matter of law, two offenses cannot encompass the same criminal intent if the offenses require different mental elements.’’ Id. (emphasis added). This court acknowledged “concerns’’ about the Division Two rule, observing that it is “in conflict’’ with cases from the other appellate divisions “and this court,’’ but because the issue was not procedurally before the court, it declined to address the matter further. Id. at 332-33. Here, neither party raised any sort of statutory mental elements test. And, the majority cites to no authority supporting its view that a comparison of “statutory criminal intent’’ (i.e., mens rea elements in the incest and child rape statutes) is dispositive of the same criminal conduct inquiry in this case.


 The courts below recognized the conflict between Calle s analysis and holding and Bobenhouse's comment concerning Calle. The trial court stated:
[E]ach of the two counts that are coupled together in this case are a single act with the same intent, same victim, same time, but it is clear from Bobenhouse that they are to be punished separately. ... 7 can’t reconcile the language in Calle with that, but ... I have nothing [before me] that specifically overrules Bobenhouse ... [s]o I will find that although they in fact consist of the same act, that they are, by a very distinct and a separate rule of law, to be punished separately.”
Report of Proceedings (Oct. 11, 2013) at 150 (emphasis added). The Court of Appeals opined:
In Bobenhouse, 166 Wn.2d at 897, the Washington Supreme Court held that the legislative intent to punish rape and incest as separate offenses, even though committed by a single act [i.e., the holding in Calle addressing double jeopardy], extends to the same criminal conduct analysis for the purposes of sentencing.
State v. Chenoweth, No. 71028-1-I, slip op. at 9 (Wash. Ct. App. Feb. 2, 2015) (unpublished), http://www.courts.wa.gov/opinions/pdl7710281.pdf (emphasis added).


 “At issue in this case is whether the defendant’s convictions for first degree incest and second degree rape violate the Fifth Amendment’s protection against double jeopardy because they arose from a single act of intercourse.’’ Calle, 125 Wn.2d at 771. Calle observed, “[T]he guaranty against double jeopardy protects against multiple punishments for the same offense? Id. at 776 (emphasis added) (citing Whalen v. United States, 445 U.S. 684, 688, 100 S. Ct. 1432, 63 L. Ed. 2d 715 (1980)). Calle reiterated, “Our review here is limited to assuring that the court did not exceed its legislative authority by imposing multiple punishments for the same offense.’’ Id. “[DJouble jeopardy is at issue here [in Calle] because of the possibility that rape and incest are the same offense when they arise out of the same act of intercourse.’’ Id. at 774.


 In Calle, “[t]he trial court determined that the current offenses encompassed the same criminal conduct. Thus, neither crime raised the offender score of the other. The trial court sentenced the Defendant to standard range sentences of 18 months for the incest and 70 months for the rape, and set the sentences to run concurrently.” Id. at 772.


 The Calle court observed that apart from any sentence imposed, separate convictions based on a single incident carried adverse collateral consequences such as possible parole eligibility impacts, increased sentence under a recidivist statute for a future offense, use for impeachment, and social stigma. Id. at 773-75 (“ ‘Conviction in itself, even without imposition of sentence, carries an unmistakable onus which has a punitive effect.’ ” (quoting State v. Johnson, 92 Wn.2d 671, 679, 600 P.2d 1249 (1979), cert. dismissed, 446 U.S. 948 (1980))).


 Recodified as RCW 9.94A.589(1)(a). Mutch, 171 Wn.2d at 654.


 Similarly, the majority’s view is also contrary to Tili, which held multiple convictions did not violate double jeopardy but amounted to same criminal conduct for sentencing purposes. See 139 Wn.2d at 119, 124-25, 128.


 “[T]he ‘Hard Time for Armed Crime’ initiative of 1995, codified in [former] RCW 9.94A.310(4) [(1995)].”Haddock, 141 Wn.2d at 114.